Citation Nr: 0703204	
Decision Date: 02/02/07    Archive Date: 02/14/07	

DOCKET NO.  02-09 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
traumatic arthritis of the lumbar spine. 

2.  Entitlement to an increased rating for traumatic 
arthritis of the right hip, evaluated as 10 percent disabling 
prior to June 24, 2005, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to August 
1976, and from April 1978 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
and an August 2005 decision by the VARO in Houston, Texas.  

In a rating decision of August 2005, the RO granted a 
20 percent evaluation for the veteran's service-connected 
traumatic arthritis of the right hip, effective from June 24, 
2005, the date of a VA orthopedic examination.  The veteran's 
traumatic arthritis of the right hip had previously been 
evaluated as 10 percent disabling.

The Board observes that, in a rating decision of April 2006, 
the RO granted service connection for a depressive disorder.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected traumatic arthritis of 
the lumbar spine is currently productive of no more than 
severe limitation of motion of the lumbar spine, without 
evidence of demonstrable deformity of a vertebral body, or 
ankylosis of the entire thoracolumbar spine.  

2.  Prior to June 24, 2005, the veteran's traumatic arthritis 
of the right hip was productive of no more than a limitation 
of flexion to 45 degrees, and/or a limitation of extension to 
5 degrees, accompanied by pain and guarding.  

3.  The veteran's traumatic arthritis of the right hip is 
currently productive of no more than a limitation of 
abduction to 10 degrees, and/or a limitation of flexion to 
30 degrees, accompanied by pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for traumatic arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and 
Part 4, Codes 5285, 5292 (effective prior to September 26, 
2003); 5242 (effective September 26, 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected traumatic arthritis of the right hip 
prior to June 24, 2005 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5251, 5252, 
5253 (2006).

3.  The criteria for a current evaluation in excess of 
20 percent for service-connected traumatic arthritis of the 
right hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a and Part 4, Codes 5251, 5252, 5253 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. 
App. at 121.  

In correspondence of October 2003, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims for increased ratings, as 
well as what information and evidence should be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claim for increased ratings, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also, ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching its determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran seeks increased evaluations for his service-
connected low back and right hip disabilities.  In that 
regard, disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.  

With respect to the veteran's claim for an increased 
evaluation for traumatic arthritis of the lumbar spine, the 
Board notes that, at the time of a VA orthopedic examination 
in June 2000, the veteran complained of low back pain which 
had steadily been getting worse.  Also noted were problems 
with stiffness.  According to the veteran, he experienced no 
"flareups" of low back pain.  However, he was unable to 
perform any bending activities.

On physical examination, the veteran indicated that any 
movement of his back severely aggravated his low back pain.  
As a result, he was unable to perform any range of motion 
measurements.  Further examination of the veteran's lower 
back showed evidence of paralumbar muscle tightness, as well 
as pain extending from the lower back to the hip level.

On subsequent VA orthopedic examination in June 2005, it was 
noted that the veteran's claims folder, as well as his 
electronic medical records, were available, and had been 
reviewed.  When questioned, the veteran complained of spasm 
and stiffness in his lower back which began in 1983.  The 
veteran described his lumbar pain as a dull constant aching, 
with stiffness and muscle spasms of moderate intensity, but 
no weakness in the lower extremities.  According to the 
veteran, he experienced "flareups" of his spinal condition on 
a daily basis, lasting from a few hours, to, on occasion, the 
entire day.  

On physical examination, there was evidence of spasm of the 
thoracolumbar spine.  Range of motion measurements showed 
forward flexion from 0 to 50 degrees, with pain between 30 
and 50 degrees; extension from 0 to 20 degrees, with pain 
between 10 and 20 degrees; left and right lateral flexion 
from 0 to 20 degrees, with pain between 10 and 20 degrees; 
and left and right lateral rotation from 0 to 20 degrees, 
with pain between 10 and 20 degrees.  There was evidence of 
fatigability and weakness following repetitive use, as well 
as some evidence of reversed lordosis, though with no 
kyphosis and no scoliosis.  Noted at the time of examination 
was that there was no evidence of any lack of endurance, 
though the veteran was unable to walk on his toes or his 
heels.  Neurological evaluation showed a normal sensory 
examination, while motor examination and muscle tone were 
adequate, with motor strength of 5/5 in the lower 
extremities.  The clinical impression was one of degenerative 
arthritis of the lumbosacral spine with limited motion, but 
with no evidence of radiculopathy.  Further noted was that 
function of the spine was additionally limited by pain, 
fatigability, and weakness following repetitive use, with the 
major functional impact consisting of pain.  

On VA orthopedic examination in June 2006, it was noted that 
the veteran's electronic medical records and claims folder 
were available, and had been reviewed.  When questioned, the 
veteran complained of constant, dull, and aching lumbar area 
pain, accompanied by stiffness and muscle spasm of a moderate 
intensity, though with no history of weakness.  Noted at the 
time of examination was that the veteran's pain was 
aggravated by prolonged sitting and standing, as well as 
walking.  However, there was no evidence of any bladder or 
bowel complaints, muscle weakness, or neurological deficits.  

On physical examination, the veteran's thoracolumbar spine 
showed forward flexion from 0 to 50 degrees (out of 
90 degrees), with pain between 30 and 50 degrees; extension 
from 0 to 20 degrees (out of 30 degrees), with pain between 
10 and 20 degrees; left and right lateral flexion from 0 to 
25 degrees (out of 30 degrees), with pain between 15 and 
25 degrees; and left and right lateral rotation from 0 to 
20 degrees (out of 30 degrees), with pain between 10 and 
20 degrees.  Noted at the time of examination was that there 
was no evidence of fatigability, weakness, or lack of 
endurance following repetitive use.  While there was some 
evidence of reversed lordosis, there was no evidence of 
either kyphosis or scoliosis.  Evaluation of motor strength 
showed adequate muscle tone, with motor strength of 5/5 for 
the lower extremities, and deep tendon reflexes which were 
adequate, with the exception of an absent patellar reflex on 
the right side.  The pertinent diagnosis noted was 
degenerative joint disease of the lumbar spine, with limited 
motion and joint function additionally limited by pain and 
weakness, with the major functional impact being caused by 
pain.  According to the examiner, the additional loss of 
motion was 20 degrees.  

During the course of this appeal, specifically, on 
September 23, 2002, and once again on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  The regulations 
which became effective on September 23, 2002 involved 
evaluation of service-connected intervertebral disc syndrome, 
pathology which is not shown to be present in this case.  

VA's General Counsel has held that where a law and regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  See 
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  See VAOGCPREC 3-2000 
(April 2000).

Prior to September 26, 2003, a 40 percent evaluation was 
warranted where there was evidence of service-connected low 
back pathology resulting in a severe limitation of motion of 
the lumbar spine.  A 40 percent evaluation, under those same 
regulations, was similarly warranted where there was evidence 
of severe lumbosacral strain, or favorable ankylosis of the 
lumbar spine.  38 U.S.C.A. § 4.71a and Part 4, Codes 5289, 
5292, 5295 (effective prior to September 26, 2003).  In order 
to warrant an increased, which is to say, 50 percent 
evaluation, there was required evidence of definite limited 
motion or muscle spasm, in conjunction with demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a and Part 4, 
Code 5285 (effective prior to September 26, 2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 40 percent evaluation is warranted 
where this is evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or, in the 
alternative, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation, under those same 
regulations, requires evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a and 
Part 4, Code 5242 (effective September 26, 2003).  

Upon review of this case, it is clear that the veteran's 
service-connected low back disability warrants no more than a 
40 percent evaluation under both the old and current rating 
criteria.  As such, the Board finds that neither criteria is 
more favorable to the veteran.  Specifically, at no time has 
it been shown that the veteran experiences a demonstrable 
deformity of a lumbar vertebral body.  Similarly, there is no 
evidence of ankylosis, either favorable or unfavorable, of 
the thoracolumbar spine.  

The veteran's main complaints are of pain on motion and the 
current evaluation of 40 percent takes into account the 
subjective complaints and the veteran's maintained range of 
motion of flexion to 50 degrees and extension to 20 degrees.  
The Board finds that this limitation is deemed to be severe 
limitation of motion.  Absent evidence of muscle spasm in 
conjunction with deformity of the vertebral body or ankylosis 
of the entire thoracolumbar spine, a higher rating must be 
denied. 

Turning to the issue of an increased evaluation for traumatic 
arthritis of the right hip, the Board notes that, at the time 
of the aforementioned VA orthopedic examination in June 2000, 
the veteran complained of severe right hip pain accompanied 
by stiffness.  Range of motion measurements of the right hip 
showed forward flexion from 0 to 90 degrees, with abduction 
from 0 to 30 degrees, and internal and external rotation from 
0 to 20 degrees.  Noted at the time of examination was that 
the veteran experienced no additional limitation due to pain.  
However, pain was present in both the posterior and lateral 
aspects of the right hip, in conjunction with some guarding 
of movement.  

On subsequent VA orthopedic examination in June 2005, it was 
noted that the veteran's claims folder, as well as his 
electronic medical records, were available, and had been 
reviewed.  When questioned, the veteran complained of 
increasing right hip pain associated with weakness, 
stiffness, and locking.  However, when further questioned, 
the veteran denied any problems with swelling, giving way, 
fatigability, or lack of endurance of his right hip.

On physical examination, the veteran presented with an 
antalgic gait.  Range of motion measurements of the right hip 
showed flexion from 0 to 70 degrees, with pain between 50 and 
70 degrees; extension from 0 to 20 degrees, with pain between 
10 and 20 degrees; adduction from 0 to 20 degrees, with pain 
between 10 and 20 degrees; and abduction from 0 to 
15 degrees, with pain.  Noted at the time of examination was 
that the veteran was unable to perform either internal or 
external rotation.  Further noted was that the veteran had 
increasing weakness following repetitive use, as well as an 
additional 5 degrees' limitation of motion in all planes.

On VA orthopedic examination in June 2006, it was once again 
noted that the veteran's claims folder and electronic medical 
records had been reviewed.  When questioned, the veteran 
complained of pain in his right hip associated with weakness 
and stiffness, as well as some problem with locking.  
However, he denied any difficulty with fatigability, lack of 
endurance, swelling, heat, or redness. Physical examination 
of the veteran's right hip showed flexion from 0 to 
70 degrees (out of 125 degrees), with pain between 50 and 
70 degrees following repetitive motion; extension from 0 to 
20 degrees (out of 30 degrees), with pain between 10 and 
20 degrees; adduction from 0 to 20 degrees (out of 
25 degrees), with pain between 10 and 20 degrees following 
repetitive motion; and abduction from 0 to 15 degrees (out of 
45 degrees), with pain in the range of motion.  Noted at the 
time of examination was that the veteran was unable to 
perform either internal or external rotation due to pain and 
guarding.



In a rating decision of August 2005, the RO granted a 20 
percent evaluation for the veteran's right hip disability 
premised on a limitation of abduction.  The effective date 
for the 20 percent evaluation was established as June 24, 
2005, the date of the aforementioned VA orthopedic 
examination.

Pursuant to applicable law and regulation, the 10 percent 
evaluation in effect for the veteran's right hip disability 
prior to June 24, 2005 contemplated the presence of a 
limitation of extension of the thigh to 5 degrees.  A 
10 percent evaluation was, similarly, indicated where there 
was a limitation of flexion to 45 degrees, or a limitation of 
adduction such that the veteran was unable to cross his legs.  
Finally, a 10 percent evaluation was warranted where there 
was a limitation of rotation such that the veteran could not 
turn his toe out more than 15 degrees.  38 C.F.R. § 4.71a and 
Part 4, Codes 5251, 5252, 5253.

The 20 percent evaluation which became effective June 24, 
2005 contemplates the presence of a limitation of abduction 
such that motion is lost beyond 10 degrees.  In order to 
warrant an increased, which is to say, 30 percent evaluation, 
there would need to be demonstrated a limitation of flexion 
to 20 degrees.  38 C.F.R. § 4.71a and Part 4, Codes 5252, 
5253.  

Based on the evidence as outlined above, the Board finds that 
prior to June 24, 2005, the veteran's right hip disability 
was no more than 10 percent disabling because there was no 
evidence of limited abduction until the time of the VA 
examination conducted on that date resulted in the finding 
that there was a limitation of abduction of the right thigh, 
with motion lost beyond 10 degrees sufficient to warrant the 
assignment of a 20 percent evaluation.  To date, there exists 
no evidence that the veteran suffers from a limitation of 
flexion of his right thigh to 20 degrees sufficient to 
warrant the assignment of an evaluation in excess of 
20 percent for his right hip disability.  Accordingly, the 
veteran's claims for increase must be denied.





ORDER

An evaluation in excess of 40 percent for traumatic arthritis 
of the lumbar spine is denied.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the right hip prior to June 24, 2005, is denied.

A current evaluation in excess of 20 percent for traumatic 
arthritis of the right hip is denied.  



	                        
____________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


